[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE: MOTION FOR ARTICULATION
On May 7, 1991, the defendants Rose and Alan Bourgoin filed a motion for articulation of the trial court's memorandum of decision on the plaintiff's motion for summary judgment. Specifically this court has been asked to answer the following question:
"Did the court in its decision dated February 7, 1991, grant summary judgment in favor of the plaintiffs' on their claim only, or in favor of plaintiffs; on both their claim and the defendants' counterclaim?"
The memorandum of decision on the plaintiffs' motion for summary judgment is clarified to include that a judgment entered for the plaintiffs on the plaintiffs' claim and on the defendants' counterclaim, the decision is a money judgment for $16,000.00 the amount of the plaintiffs' deposit, plus interest pursuant to Conn. Gen. Stat. 52-192a(b) since the plaintiff filed an offered of judgment on May 1, 1190.
PICKETT, J.